Opinion issued January 17, 2019




                                     In The

                             Court of Appeals
                                    For The

                         First District of Texas
                          ————————————
                             NO. 01-18-00433-CR
                          ———————————
                 ERIC MARTIN CASTORENO, Appellant
                                       V.
                     THE STATE OF TEXAS, Appellee



                  On Appeal from the 371st District Court1
                          Tarrant County, Texas
                      Trial Court Case No. 1475320R


                        MEMORANDUM OPINION




1
     Pursuant to its docket equalization authority, the Supreme Court of Texas
     transferred this appeal to this Court from the Court of Appeals for the Second
     District of Texas. See Misc. Docket No. 18-9049 (Tex. Mar. 27, 2018); see also
     TEX. GOV’T CODE ANN. § 73.001 (authorizing transfer of cases between courts of
     appeals).
      Appellant, Eric Martin Castoreno, has filed a motion to dismiss his appeal,

which he and his attorney have signed. See TEX. R. APP. P. 42.2(a). We have not

issued a decision in the appeal, and more than ten days have passed and the State has

not expressed opposition to appellant’s motion. See TEX. R. APP. P. 10.3(a)(2),

42.2(b).

      Accordingly, we grant appellant’s motion and dismiss the appeal. See TEX.

R. APP. P. 42.2(a), 43.2(f). We dismiss any other pending motions as moot.

                                  PER CURIAM

Panel consists of Chief Justice Radack and Justices Goodman and Countiss.
Do not publish. TEX. R. APP. P. 47.2(b).




                                           2